DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.

Claim Objections
Claim 24 is objected to because of the following informalities:  Claim is recited to be dependent on itself.  To be consistent with the other similar claims such as claims 8 and 16, the claim will be treated to be dependent on claim 23.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the container instance on the source cluster" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 depend on claim 1 and are rejected as a result.
Claim 2 recites the limitation "the matching container service matching address" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-8 depend on claim 2 and are rejected as a result.
Claim 7 recites the limitation "the periodic snapshots" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the network address" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 depends on claim 7 and is rejected as a result.
Claim 9 recites the limitation "the source cluster" and “the target cluster” in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-16 depend on claim 9 and are rejected as a result.
Claim 9 recites the limitation "the container instance on the source cluster" in lines 10-11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-16 depend on claim 9 and are rejected as a result.
Claim 10 recites the limitation "the matching container service matching address" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-16 depend on claim 10 and are rejected as a result.
Claim 15 recites the limitation "the periodic snapshots" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the network address" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 depends on claim 15 and is rejected as a result.
Claim 17 recites the limitation "the source cluster" and “the target cluster” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-24 depend on claim 17 and are rejected as a result.
Claim 17 recites the limitation "the container instance on the source cluster" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-24 depend on claim 17 and are rejected as a result.
Claim 18 recites the limitation "the matching container service matching address" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-16 depend on claim 9 and are rejected as a result.
Claim 23 recites the limitation "the periodic snapshots" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the network address" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 is treated to be dependent on claim 23 and is rejected as well for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2021/0,103,554 A1 discloses a method for rolling back applications running on a system with PVC topology by restoring the PVC topology and snapshots of the applications.
PG Pub. 2019/0,188,094 A1 discloses replicating volume data on a private data center to a public data center for selected instances and restoring container in the public data center in the event of a disaster.
PG Pub. 2018/0,074,748 A1 discloses method for migrating a software container by transferring one or more processes to a reconstructed instance of the software container on a new host while preserving the state of the one or more processes.
PG Pub. 2017/0,257,432 A1 discloses a system for deploying a container based service that supports data replication across nodes, application container recovery/restart and container scaling.
PG Pub. 2016/0,162,320 A1 discloses method for managing containers by taking a snapshot of a container instance, restart container instance and restoring the container instance from the snapshot.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        November 19, 2022